UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 31, 2014 Commission File No. 001-12575 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number:(801) 566-1200 ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On October 31, 2014, a Directors’ and Officers’ Indemnification Agreement between Utah Medical Products, Inc. (UTMD) and each of its Officers and Directors was signed. The Agreements, dated October 31, 2014, were approved by the Board of Directors on October 31, 2014. A copy of the Agreement is attached hereto as Exhibit 99.1 SIGNATURES Pursuant to the requirements of the Securities Exchanges Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UTAH MEDICAL PRODUCTS, INC. REGISTRANT Date: 11/4/2014 By:/s/ Kevin L. Cornwell Kevin L. Cornwell CEO EXHIBIT INDEX Index Number Description Form of Utah Medical Products, Inc. Directors’ and Officers’ Indemnification Agreement, dated 31 October, 2014.
